Citation Nr: 1640788	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  94-39 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for major depressive disorder from June 10, 1992 to March 11, 2008.  

2. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) prior to March 12, 2008.    


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his brother


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a January 1994 rating decision issued by the RO. 

In December 1996 and October 1999, the Veteran testified before a Hearing Officer at the RO. The Veteran's spouse and brother participated in the December 1996 hearing. In September 2002, the Veteran and his brother testified before a Decision Review Officer at the RO. In June 2004, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO. Transcripts of all four hearings are associated with the record.  

Most recently, the Board remanded the issues on appeal in November 2012 for additional development. Some of the requested development has been completed and the case has been returned to the Board for appellate consideration.

In November 2014, the RO granted an increased 100 percent (total) rating for the major depressive disorder effective from March 12, 2008. As higher schedular ratings for the major depressive disorder and a TDIU rating are possible prior to March 12, 2008 and the Veteran has not withdrawn the appeals, these claims remain before the Board on appeal. AB v. Brown, 6 Vet. App. 35 (1993); see also Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008); see also Buie v. Shinseki, 24 Vet. App. 242, 248 (2010). 

This appeal was processed using the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

In the November 2012 remand, the Board observed that the RO has rated the Veteran's service-connected major depressive disorder pursuant to the criteria that has been in effect since November 7, 1996 but that prior to that time VA used different rating criteria for evaluating mental disorders. Noting that service connection for the Veteran's service-connected psychiatric disability has been established from June 10, 1992, the Board observed that the Veteran was entitled to consideration of his claim for a higher initial rating under both the old and amended criteria for evaluating mental disorders. 

The Board noted that the RO had not yet considered the Veteran's claim under both the old and amended rating criteria and that the Veteran had not been notified of the former rating criteria. Accordingly, the Board instructed the AOJ to document its consideration of both the old and amended rating criteria for evaluating mental disorders and provide the Veteran and his attorney with a Supplemental Statement of the Case (SSOC) which, in pertinent part, included citations to regulations governing the old and amended rating criteria for evaluating mental disorders. 

To date, the AOJ has not documented its consideration of the old rating criteria for evaluating mental disorders and provided the Veteran and his attorney with a SSOC which included citations to regulations governing the old rating criteria for evaluating mental disorders as instructed by the Board. See Stegall v. West, 11 Vet. App. 268, 271   (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).

The claim for a TDIU prior to March 12, 2008 is inextricably intertwined with the claim of an initial rating in excess of 30 percent for major depressive disorder from June 10, 1992 to March 11, 2008 and the Board will defer the issue until the requested development below has been completed. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

The AOJ must document its consideration of the old rating criteria for evaluating mental disorders (i.e., criteria in effect prior to November 7, 1996) and provide the Veteran and his attorney with a SSOC which includes citations to regulations governing the old rating criteria for evaluating mental disorders (i.e., criteria in effect prior to November 7, 1996). The Veteran and his attorney should be provided with the appropriate opportunity to respond.

The case should then be returned to the Board, if in order. The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

